The amount of the "rent on the Redmond house until such time that the Wurzweilers vacate the house in Prineville" is not stated in the contract and no method is stated by which it may be determined. No allegation appears in the amended complaint that the house was tenanted at an agreed rental or at all. The contract expressly says that Mrs. Cox shall receive rent on the Redmond *Page 116 
house until the Wurzweilers vacate the Prineville house in May or June, 1931. At the time of the filing of the amended complaint, the Wurzweilers were still occupying the Prineville property. In this state of the record, it is my opinion that that provision of the contract is too indefinite to support a suit for specific performance. I am unwilling to cancel, ignore, or annul that part of the contract in order to compel specific performance of the other parts.
In my opinion, the presumption of ownership arising from possession is one of pleading. Neither that presumption nor any inference as to whether the house at Redmond was tenanted or untenanted may be invoked to aid the amended complaint when the same is tested by the strict rules of construction properly applicable in passing upon a demurrer.
For these reasons, I dissent. *Page 117